Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature(s) such as the first substrate 40 extending along the pivot axis A1 in claim 12 (see Pub. No. US 20220063755 (Pub.’755) of this application at ¶ 91) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
As noted, the plain meaning (MPEP § 2111.01) of “along” is, e.g., “on or near in a lengthwise direction” as seen in common dictionaries such as Microsoft Bing attached.  However, as shown in FIG. 1, the first substrate 40 is spaced apart from the pivot axis A1.  Thus, the first substrate 40 is not on or near the lengthwise direction of the pivot axis A1.  Thus, FIG. 1 does not show that the substrate 40 is extended along the pivot axis A1 as claimed.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
1.	The disclosure is objected to because of the informalities such as 
a. 	The Brief Description of the Drawings should describe the section lines upon which the cross-sectional views (FIGS. 2, 5 and 7) are taken.  Please see 37 CFR 1.84(h)(3) and MPEP § 608.01(f); and/or
b.	The specification is inconsistent with the drawings or vice versa (37 CFR 1.121(e)).  For example, the specification describes the first substrate 40 extending along the pivot axis A1 (Pub.’755 ¶ 91).  However, FIG. 1 shows that the first substrate 40 is not on or near the lengthwise direction of the pivot axis A1.
Appropriate correction is required.
2.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation (BRI) using the plain meaning of the claim language in light of the specification as it would be understood by a person having ordinary skill in the art (PHOSITA).  The BRI of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181(I), claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional
language, typically, but not always linked by the transition word “for” (e.g., “means for”) or
another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are “operating member” in claims 1 and 17, and/or “controller” in claims 16 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(a) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(b) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	The term “replaceable” in claims 14-20 is vague and indefinite in the sense that things which may be done are not required to be done.  For example, in claim 17, the first substrate (94) is replaceable, but is not required structurally to be replaced with the additional substrate (96).  Please see the terms such as “crimpable” in In re Collier, 158 USPQ 266 (CCPA 1968), “discardable” in Mathis v. Hydro Air Industries, 1 USPQ2d 1513, 1527 (D.C. Calif. 1986), “removable” in In re Burke Inc., 22 USPQ2d 1368, 1372 (D.C. Calif. 1992), and “comparable” in Ex parte Anderson, 21 USPQ2d 1241, 1249 (BPAI 1992) cited in MPEP § 2173.05(b).
b.	Claims 16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. The omitted elements are the element(s) that operatively and/or physically connect(s) the controller and the other claimed element in order to perform the controlling function(s).  
c.	The term “controller” in claims 16 and 19-20 is indefinite because the claims  only provide a restatement of the functions and the intended outcome of the functions, and do not recite sufficiently the structures so that the controller performs the controlling function(s) as claimed. Please see the terms such as “control means for automatically operating valves” in Biomedino, LLC. v. Waters Tech. Corp., 490 F.3d 946, 953 (Fed. Cir. 2007); “game control means arranged to control images display means” in Aristocrat Techs. Australia Pty Ltd. v. Int’l Game Tech, 521 F.3d 1328, 1336-37 (Fed. Cir. 2008); “distributed learning control module” in Williamson v. Citrix Online, LLC., 115 USPQ2d 1105 (Fed. Cir. 2015); and “control device” in Ergo Licensing LLC v. Carefusion 303 Inc., 102 USPQ2d 122, 673 F.3d 1361, 1365 (Fed. Cir. 2012) all cited in MPEP § 2181.
Prior Art Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-4 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosaka et al. (CN 106515976 A).
Claim 1
Kosaka teaches an operating device (10, FIG. 1, Translation (Tr.) p. 5) for a human-powered vehicle, comprising: 
a base member (12, Tr. p. 6);
an operating member (16, 18; Tr. p. 6) movably coupled to the base member (12);
a first substrate (46, e.g., FIGS. 7-8 and 24-25, Tr. p. 8) provided to one (12) of the base member (12) and the operating member (16, 18); and 
a second substrate (48, e.g., FIGS. 7-8 and 24-25, Tr. p. 8) provided to the one (12) of the base member (12) and the operating member (16, 18), the second substrate (48) being separate from the first substrate (46).
As noted, claim 1 does not preclude the mechanical substrates. Thus, applying BRI rule (MPEP § 2111.01) during examination, Kosaka’s mechanical substrates (46 and 48) “read on” the claim.  It is well settled that anticipation law requires distinction be made between invention described or taught and invention claimed.  It does not require that the reference “teach” what subject patent application teaches, it is only necessary that the claim under attack, as construed by the Court, “read on” something disclosed in the reference, i.e., all limitations of the claim are found in reference, or are “fully met” by it.  Kalman v. Kimberly Clark Corp., 218 USPQ 781, 789 (CAFC 1983).
Claim 2
Kosaka’s first substrate (46) extends along a first reference plane (such as a horizontal plane shown in, e.g., FIGS. 7-9, see Appendix (Ap.)), and the second substrate (48) extends along a second reference plane (such as a vertical plane shown in, e.g., FIGS. 7-9, see Ap.) different from the first reference plane.
Claim 3
The first reference plane (Ap.) is non-parallel to the second reference plane (Ap.).
Claim 4
The first reference plane (Ap.) is perpendicular to the second reference plane (Ap.).
Claim 10
The first substrate (46) and the second substrate (48) are provided to the base member (12) as seen in, e.g., FIGS. 9-10.
Claim 11
The base member (12) extends in a longitudinal direction (FIG. 1) and includes a first end portion (at 14 in FIG. 1) configured to be coupled to a handlebar (2), and a second end portion (at 19 in FIG. 1) opposite to the first end portion in the longitudinal direction, and at least one (46) of the first substrate (46) and the second substrate (48) is accommodated at the second end portion as seen in FIGS. 5 and 7.
Indication of Allowable Subject Matter
Claims 5-9 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
4.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.	Masuda et al. (US 20220063754) teaches first and second substrates (40 and 42, FIG. 1, ¶¶ 79-107), a third substrate (56, FIG. 2, ¶¶ 94-107), and a support substrate (58, FIG. 2, ¶ 90).  See claims 1 and 7-8;
b.	Komatsu’04 (US 20180057104) teaches a first substrate (62, FIGS. 4 and 14, ¶ 128) and a second substrate (363, FIG. 14, ¶ 172);
c.	Komatsu’95 (US 20170305395) teaches a first substrate (16, FIG. 1, ¶ 46) and a second substrate (18, FIG. 1, ¶ 46); 
d.	Fujimoto et al. (CN 105947081 A) teaches first and second substrates (28a and 328a).  Tr. p. 9; and
e.	Komada et al. (US 20210339823) teaches a substrate (40, FIG. 2, ¶ 88).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached Monday – Friday, 9:00 AM ET – 5:00 PM ET.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656